Citation Nr: 1011137	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty in the US Army 
from March 1982 to February 1984. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2005 
rating decision of the VA Regional Office (RO) in Lincoln, 
Nebraska.  

In October 2008, the Board denied the Veteran's claims for 
service connection for bilateral hearing loss and for right 
and left knee disabilities.  The Veteran appealed the denials 
to The United States Court of Appeals for Veterans Claims 
(Court).  In an Order, dated in November 2009, the Court 
granted a Joint Motion to Remand of the parties, the VA 
Secretary and the Veteran, and remanded the case to the Board 
for readjudication consistent with the Motion. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for defective hearing.  
He argues that he was exposed to acoustic trauma in service 
and that his current hearing loss is related to that 
exposure.  He states that he was exposed to mortar fire, 
machine gun fire and 


rifle fire.  His DD 214 shows that he served in the infantry.  
The Veteran's statement of noise exposure, and hearing loss 
due to that exposure in service, does not lack credibility 
solely because of the absence of contemporaneous medical 
records.  See Buchanan v. Nicholson, 451 F.3d 1331  (Fed. 
Cir. 2006).  He was examined by VA in September 2005.  The 
examiner opined that it is not likely the hearing loss is 
service-connected.  No rationale was provided for that 
determination.  Thus the examination was not adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once 
VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  Accordingly, a new medical examination 
is necessary to make a determination in this case.  

The record shows that the Veteran seeks service connection 
for a right and a left knee disorder.  His claim includes 
service connection based on aggravation as argued by his 
attorney in his June 2009 Brief.  His January 1983 entrance 
examination report shows his extremities to be normal.  The 
record shows that the Veteran was treated during service in 
January 1983 after being in a motor vehicle accident.  He 
complained of right knee pain.  In November 1983, he 
complained of left knee pain from an injury while playing 
basketball.  At separation in February 1984, the Veteran 
reported a history of swollen or painful joints, a bone, 
joint or other deformity, and of having a trick or locked 
knee.  The examiner noted that the Veteran had Osgood-
Schlatter's disease.  

The Veteran was examined by VA in September 2005.  The 
examiner noted that the Veteran's entrance examination report 
was normal and his separation examination report showed 
bilateral Osgood-Schlatter's disease.  The examiner 
diagnosed, evidence of Osgood-Schlatter's disease, 
asymptomatic.  The examiner opined that the current bilateral 
knee condition is unrelated to service.  He stated that the 
pain the Veteran was experiencing was more likely normal pain 
with age.  X-rays showed mild old Osgood-Schlatter's disease 
of the right knee-otherwise, the right 


knee does not show any additional bone or joint or soft 
tissue abnormalities.  No joint effusion.  It was found that 
the left knee shows enthesopathy of the quadriceps tendon as 
well as bony excrescence off the superior aspect of the 
medial condyle which may represent old superior bony trauma 
or MCL injury.  Remaining bones were note to be normal with 
no joint effusion.  

The Veteran has argued that the examination is inadequate 
since the examiner limited his consideration of the imaging 
studies results to whether the Veteran's Osgood-Schlatter's 
disease was then active or symptomatic, and did not address 
the other findings.  It is also argued that the examiner 
failed to consider the Veteran's inservice treatment for knee 
complaints.  It is also stated that the presumption of 
soundness was not addressed and whether the Osgood-
Schlatter's disease was aggravated during service.  

As to these issues, the Joint Motion stated that reliance on 
an inadequate examination report was a failure to comply with 
VA's duty to assist an appellant by obtaining an adequate 
medical examination.  See 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
audiology examination to determine the 
etiology of his hearing loss.  The claims 
folder, and a copy of this remand, must 
be made available to the examiner for 
review as part of 


the examination process.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.  

The Veteran alleges noise exposure in 
service in the infantry.  His statement 
is supported by his military records 
which show his MOS as an indirect fire 
infantryman.  The examiner is asked to 
provide an opinion whether it is at least 
as likely as not that the Veteran's 
hearing loss is related to his military 
service.

A complete rationale must be provided for 
any opinion expressed.

2.  Schedule the Veteran for an 
examination by a physician.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished, including 
X-rays.      

The purpose of the examination is to 
determine whether the Veteran has current 
knee disability to include Osgood- 
Schlatter's disease of either or both 
knees and, if so, to determine if such 
disability is related to service.  All 
identifiable current knee disability must 
be documented.  The examiner should offer 
a discussion of the inservice treatment 
and the relationship, if any with the 
current findings.  The examiner must 
address whether the Veteran's Osgood-
Schlatter's disease pre-


existed the Veteran's entrance into the 
military.  If so, the examiner must opine 
whether such pre-existing disability was 
aggravated during active duty service.  
The following considerations will govern 
the examination:

a.  The examiner must address whether or 
not the Veteran has current residuals of 
Osgood- Schlatter's disease.  In addition 
to the specific directive of addressing 
the evidence of record, the examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b. All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled.

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases for the conclusion, with 
identification of the evidence of record 
relied upon in reaching the conclusion. 
In particular:

(i) The examiner should determine if the 
Veteran has had any current residuals of 
Osgood-Schlatter's disease since his 
discharge from active duty service in 
1984.  If not, the examiner is asked to 
specifically state that there are no 
current residuals of Osgood Schlatter's 
disease.  If the examiner determines that 
the Veteran has had residuals of Osgood-
Schlatter's disease since discharge, the 
examiner must address the following:

(ii) What is the degree of medical 
certainty (highly unlikely, less likely 
than not, as likely as not, more than 


likely, highly likely) that the Veteran's 
Osgood-Schlatter's disease pre-existed 
military service?

(iii) If the examiner finds that Osgood-
Schlatter's disease pre-existed service, 
the examiner must address whether or not 
the pre-existing Osgood- Schlatter's 
disease was aggravated during service, 
beyond that of the natural progression of 
the disease.

(iv) The examiner must state the medical 
basis or bases for all opinions 
expressed. If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above, 
the claim for should be readjudicated.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



